Citation Nr: 1826768	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-33 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right eye neuropathy.

4.  Entitlement to service connection for diabetes mellitus, type II.

5.  Entitlement to service connection for right shoulder degenerative arthritis. 

6.  Entitlement to service connection for left shoulder degenerative arthritis. 

7.  Entitlement to service connection for a left elbow disability. 

8.  Entitlement to service connection for a right arm disability. 




REPRESENTATION

Appellant represented by:	John Ketcherside, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to June 1975 and had additional service as a member of the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2013 and January 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2018, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the proceedings is associated with the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

As stated above, in March 2018, the Veteran testified before the undersigned Veterans' Law Judge.  In his hearing the Veteran indicated that a complete, legibile set of his service treatment records (STRs) and National Guard records were not included in his claims file.  After review of the record, the Board finds copies of the Veteran's STRs contained in the record are illegible and it cannot be determined if there are legibile STRs available for review   Additionally, there is no indication that a full copy of the Veteran's Army National Guard records are associated with the Veteran's file.  As such, remand is warranted to attempt to obtain complete, legible, copies of the Veteran's STRs and Army National Guard records.  38 U.S.C. § 5103A(b)(c) (2012); 38 C.F.R. § 3.159(c)(2), (c)(3) (2017).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain through official sources all of the Veteran's service treatment and personnel records, particularly any Army National Guard records from the state department in Alabama.  Ensure that copies obtained are legible, if the actual records are not legible, such finding should be included with the record.  After following the appropriate procedures, if the service records have not been obtained and it is determined that further attempts would be futile, such should be noted in the claims file with a memorandum of unavailability and the Veteran should be notified thereof.

2.  After ensuring compliance with the development requested above, and following any indicated additional development, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




